1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   AUDREE CHATMAN,                                 )   Case No.: 1:18-cv-01463-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                           RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                     )   THIS ACTION
14                                                   )
     H. VERA, et al.,
                                                     )   FINDINGS AND RECOMMENDATIONS
15                  Defendants.                      )   RECOMMENDING DISMISSAL OF CERTAIN
                                                     )   CLAIMS AND DEFENDANTS
16                                                   )
                                                     )   [ECF Nos. 1, 5, 7]
17                                                   )
18          Plaintiff Audree Chatman is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20           On October 31, 2018, the undersigned screened Plaintiff’s complaint and found that Plaintiff
21   stated a cognizable excessive force claim against Defendant H. Vera. (ECF No. 5.) However,
22   Plaintiff did not state any other claims for relief. (Id.) The Court granted Plaintiff leave to amend the
23   complaint or notify the Court in writing of his intent to proceed only the retaliation claim. (Id.) On
24   November 19, 2018, Plaintiff notified the Court of his intent to proceed only on the excessive force
25   claim. (ECF No. 9.) As a result, the Court will recommend that this action only proceed on the
26   excessive force claim against Defendant H. Vera, and all other claims and Defendants be dismissed for
27   the reasons stated in the Court’s October 31, 2018 screening order. Fed. R. Civ. P. 8(a); Ashcroft v.
28

                                                         1
1    Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hebbe v.

2    Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

3             Accordingly, it is HEREBY RECOMMENDED that:

4             1.      This action proceed on Plaintiff’s excessive force claim against Defendant H. Vera;

5             2.      All other claims and Defendants be dismissed for failure to state a claim upon which

6                     relief could be granted, consistent with the reasoning set forth Court’s October 31, 2018

7                     order; and

8             3.      The Clerk of Court is directed to randomly assign a District Judge to this action.

9             These findings and recommendations will be submitted to the United States District Judge

10   assigned to the case, pursuant to the provision of 28 U.S.C. §636 (b)(1)(B). Within fourteen (14) days

11   after being served with these Finding and Recommendations, Plaintiff may file written objections with

12   the Court. The document should be captioned “Objections to Findings and Recommendations.” Plaintiff

13   is advised that failure to file objections within the specified time may result in the waiver of rights on

14   appeal. Wilkerson v. Wheeler, 772 F.2d F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

15   F.2d 1391, 1394 (9th Cir. 1991)).

16
17   IT IS SO ORDERED.

18   Dated:        November 20, 2018
19                                                       UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                          2
